
	
		II
		110th CONGRESS
		1st Session
		S. 760
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2007
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide certain counties with the ability to receive
		  television broadcast signals of their choice.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Four Corners Television Access Act
			 of 2007.
		2.Satellite
			 Carriage of television broadcast signalsSection 119(a)(2)(C) of title 17, United
			 States Code, is amended—
			(1)by redesignating clause (v) as clause
			 (vi);
			(2)by inserting after clause (v) the
			 following:
				
					(v)Further
				additional stationsIf 2 adjacent counties in a single State are
				in a local market comprised principally of counties located in another State,
				the statutory license provided for in subparagraph (A) shall apply to the
				secondary transmission by a satellite carrier to subscribers in those 2
				counties of the primary transmissions of any network station located in the
				capital of the State in which such 2 counties are located, if—
						(I)the 2 counties
				are located in the 46th largest designated market area for the year 2005
				according to Nielsen Media Research; and
						(II)the total number
				of television households in the 2 counties combined did not exceed 30,000 for
				the year 2005 according to Nielsen Media
				Research.
						;
				and
			(3)in clause (vi) as
			 redesignated, by striking and (iv) and inserting (iv),
			 and (v).
			3.Waiver of
			 retransmission rules for certain satellite carriers
			(a)In
			 generalChapter 1 of title
			 17, United States Code, is amended by inserting after section 119 the
			 following:
				
					119A.Waiver of
				secondary transmission rulesNotwithstanding any other provision of law,
				a satellite carrier, cable system, or translator station that elects to provide
				the secondary transmission of a performance or display of a work embodied in a
				primary transmission made by a network station located in a State only to
				subscribers in that State who otherwise would not receive the primary
				transmission of such network because such subscribers are determined to be
				located in a designated market area outside of that State may do so if—
						(1)the Federal
				Communications Commission determines that it is in the best interest of the
				public welfare; and
						(2)such satellite
				carrier, cable system, or translator station agrees to also provide the
				secondary transmission of the primary transmission of the network station in
				the assigned designated market
				area.
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 1 of title
			 17, United States Code, is amended by inserting after the item relating to
			 section 119 the following:
				
					
						119A. Waiver of secondary transmission
				rules.
					
					.
			4.Cable carriage
			 of televison broadcast signalsPart I of title III of the Communications
			 Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the
			 following:
			
				342.Carriage of
				signals to certain television market areas
					(a)In
				generalNotwithstanding any other provision of law, each cable
				operator providing service in an eligible area may elect to carry the primary
				signal of any network station located in the capital of the State in which such
				area is located.
					(b)DefinitionsAs
				used in this section:
						(1)Eligible
				areaThe term eligible area means 1 of 2 counties
				that—
							(A)are all in a
				single State;
							(B)on the date of
				enactment of the Four Corners Television
				Access Act of 2007, were each located in—
								(i)the 46th largest
				designated market area for the year 2005 according to Nielsen Media Research;
				and
								(ii)a designated
				market area comprised principally of counties located in another State;
				and
								(C)as a group had a
				total number of television households that when combined did not exceed 30,000
				for the year 2005 according to Nielsen Media Research.
							(2)Network
				stationThe term network station has the same
				meaning as in section 119(d) of title 17, United States
				Code.
						.
		
